Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.

Response to Amendment
	The amendment filed on 2/7/2022 has been entered.  All previous objections and 112 rejections have been withdrawn.

Claim Objections
Claim 7 is objected to because of the following informalities: in claim 7, line 4, the phrase “in a segment said shape-giving inner element” should be changed to “in a segment, said shape-giving inner element).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 7-13, 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7, line 2, provides for “a connecting element”; however, claim 1 previously recites “the connecting element”.  Examiner requests clarification with regard to this discrepancy.  Additionally, claim 1 recites the limitation "the connecting element" in line 25.  There is insufficient antecedent basis for this limitation in the claim.  In claim 8, line 2, the phrase “on its outer side” is not clear in context.  Is “its” referring to the damping element or the inner element?  Examiner will assume the latter but requests clarification.  Claim 22 recites “the at least one damping element” in line 4; however, Examiner is unsure if this is referring to the damping element mentioned in claim 22 or claim 1.  Examiner requests clarification and will assume for purposes of this examination that it refers to the damping element mentioned in claim 22.  This same issue also arises in claim 23, which recites “said at least one damping element” multiple times (see lines 2-3, 5) and claim 24 in line 2.  Appropriate clarification is requested.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 and claim 18 call for a force fit attachment between the spring element and compressor housing which has already been claimed in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12-13 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20050265857) in view of Fischer (US 4,243,576).
Claims 1 and 17:  Lee discloses a compressor (Fig. 1) that could be used with refrigerant comprising a hermetically sealable compressor housing (100, note closed/sealed space within 100) and a compressor-motor unit (104) disposed in a housing interior of the compressor housing, which is elastically mounted on an inner side of the compressor housing via at least one spring element (Fig. 3, note 16), wherein at least one damping element (one of 12, 14) made of an elastomer (see paragraph 33) is provided in order to dampen the transmission of vibrations caused by the compressor-motor unit to the compressor housing wherein the at least one damping element (one of 12, 14) is disposed between the at least one spring element and the inner side of the compressor housing (see Fig. 3), wherein the at least one damping element is in the form of a mounting element (one of 12, 14), via which mounting element the at least one spring element is attached to the inner side of the compressor housing in a way that a force-fit connection (note force-fit connection at 24/28 as described in paragraph 32 in which the ends of the spring is “insertedly fixed”) between an outer jacket surface (note outer surface profile of 12/14 near 24/28) of the mounting element and a segment of the spring element adjacent to said outer jacket surface of 
Lee is not specific about the damping element being softer than polyamide (PA), polybutylene terephthalate (PBT), and ethylene chlorotrifluoroethylene (ECTFE), wherein the Shore A hardness of the damping element has a value between 40 and 80, and wherein the at least one damping element is made of a composite material comprising a fluoroelastomer, and/or hydrogenated acrylonitrile butadiene rubber and/or ethylene acrylate rubber.  However, Fisher teaches using a composite elastic material for improved vibration/dampening reduction in machinery mounts (see col. 1, lines 25-40) that comprises ethylene acrylate rubber (see Abstract, col. 3, lines 3-4) with Shore A hardness values between 40 and 80 (see Tables II-II, note “Shore A Hardness” values, e.g., 73).  Examiner understands that fulfillment of the Shore A hardness requirement of claim 1 would necessarily also fulfill the material being softer than polyamide (PA), polybutylene terephthalate (PBT), and ethylene chlorotrifluoroethylene (ECTFE).  It would have been obvious before the effective filing date of the invention to a skilled artisan to substitute a damping material as taught by Fischer into the apparatus of Lee to add improved dampening characteristics to the damping element (see col. 1, lines 30-33).
Claim 7:  Lee and Fischer teach the previous limitations.  Lee further discloses that the mounting element and/or the connecting element each comprises a shape-giving inner element (e.g., 10) within said at least one damping element, wherein said at least one damping element surrounds at least in a segment (Fig. 3) said shape-giving inner element forming at least a contact segment of the mounting element (Fig. 3), or 
Claim 8:  Lee and Fischer teach the previous limitations.  Lee further discloses that the damping element (one of 12, 14) surrounds the inner element (10) on its outer side that is turned toward the spring element (Fig. 3).
Claim 9:  Lee and Fischer teach the previous limitations.  Fischer further teaches that the mounting element material and/or the connecting element material is in the form of a multicomponent injection molded part (see col. 2, lines 16-17).
Claim 10:  Lee and Fischer teach the previous limitations.  Lee further discloses that the at least one spring element (16) is in the form of a helical spring and the at least one damping element projects (note protrusion at radially outside portion of 12/14 into which the spring is situated), at least in a segment, into the helical spring (Fig. 3).
Claim 12:  Lee and Fischer teach the previous limitations.  Lee further discloses that the at least one damping element is made in the shape of a cap (note lid shape of 12, see Fig. 2).
Claims 13 and 19-21:  Lee and Fischer teach the previous limitations. Lee further discloses a wall thickness of the damping element between 25% and 35% of an inside diameter of the at least one spring element in the form of a helical spring as can 
Claim 22:  Lee and Fischer teach the previous limitations. Lee further discloses at least one damping element (note 14) that is disposed between the at least one spring element and the compressor-motor unit, wherein the at least one damping element is in the form of a connecting element (Fig. 2), via which connecting element the at least one spring element is attached to the compressor-motor unit (Fig. 2).
Claim 23:  Lee and Fischer teach the previous limitations. Lee further discloses that the mounting element (one of 12, 12) and/or the connecting element (other of 12, 14) each comprises a shape-giving inner element (note top/bottom end of 10) within said at least one damping element, wherein said at least one damping element surrounds at least in a segment said shape-giving inner element forming at least a contact segment of the mounting element (Fig. 2), or wherein said at least one damping element surrounds at least in a segment said shape-giving inner element forming at least a contact segment of the connecting element (Fig. 2).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20050265857) in view of Fischer (US 4,243,576) and in further view of Miguel (US 9,845,798).
Claim 11:  Lee and Fischer teach the previous limitations.  Lee further discloses that the compressor-motor unit is mounted on the inner side of 5the compressor housing via spring elements (see Fig. 1) in the form of helical springs, wherein each helical spring is connected to the compressor-motor unit  and/or the inner side of the compressor housing via at least one damping element (Figs. 1-2) but is silent about the presence of four spring elements.  However, Miguel teaches a compressor arrangement in which four spring elements are used (see coal. 6, lines 23-27; Figs. 1-2).  It would have been obvious before the effective filing date of the invention to include four spring elements as taught by Miguel into the apparatus of Lee in order to provide balanced dampening benefits around the entire compressor-motor unit.
Claims 1, 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20050265857) in view of Hipsher (US 3,642,268).
Claim 1:  Lee discloses a compressor (Fig. 1) that could be used with refrigerant comprising a hermetically sealable compressor housing (100, note closed/sealed space within 100) and a compressor-motor unit (104) disposed in a housing interior of the compressor housing, which is elastically mounted on an inner side of the compressor housing via at least one spring element (Fig. 3, note 16), wherein at least one damping element (one of 12, 14) made of an elastomer (see paragraph 33) is provided in order to dampen the transmission of vibrations caused by the compressor-motor unit to the compressor housing wherein the at least one damping element (one of 12, 14) is disposed between the at least one spring element and the inner side of the compressor housing (see Fig. 3), wherein the at least one damping element is in the form of a mounting element (one of 12, 14), via which mounting element the at least one spring element is attached to the inner side of the compressor housing in a way that a force-fit connection (note force-fit connection at 24/28 as described in paragraph 32 in which the ends of the spring is “insertedly fixed”) between an outer jacket surface (note outer surface profile of 12/14 near 24/28) of the mounting element and a segment of the spring element adjacent to said outer jacket surface of the mounting element is established (Fig. 3, note paragraph 32) and wherein the mounting element (e.g., 12) and a connecting element (e.g., 14) do not overlap (Fig. 3).

Claims 3 and 16:  Lee and Hipsher teach the previous limitations.  Hipsher further teaches that the Shore A hardness of the damping element has a value between 50/55 and 65 (see col. 5, lines 18-19).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Examiner has newly relied upon the Lee reference to teach the claim limitations relating to the force-fit connection.

Allowable Subject Matter
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 24-25 the prior art of record does not further disclose or reasonably teach in combination that the damping element and the shape-giving inner element each have a sleeve-like shape.  Miguel (US9,845,798) is a pertinent prior art reference and while it does teach sleeved elements (see Fig. 3, note 42-43), Miguel requires its elastomer member to be situated within a plastic/polymer exterior member and thereby is unable to provide a force-fit connection between an outer jacket surface of the elastomer and the at least one spring element.  Examiner believes that requiring a reversal of sleeve positions as well as requiring the reversed sleeve of a different material composition (and also requiring on top of this a substituted material composition) from the other sleeve to provide force-fit functionality with a spring is outside of the scope of a skilled artisan’s practices.  Alternatively, Lee (US20050265857) provides for a sleeved elastomer (see Fig. 3) on its exterior but its shape-giving inner element does not possess a sleeve-like shape.  For these reasons Examiner believes that the limitations found in claims 24-25 make a material contribution over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746